Per Curiam.

As a term and more intervened between the teste and return of the writ, it is a mere nullity.* The writ being absolutely void, the cause is out of court, and we cannot grant leave to amend in such a cause.†, (a)
Rule granted.

 3 Wil. 341. Parsons v. Lloyd. 2 Bl. Rep. 845.


 2 Ld. Ray. 775. Shirley v. Wright.


[a] Though this is the law in respect to mesneprocess by arrest in personal actions, yet a writ of may be amended, where by mistake a term intervenes between the test and return. Jackson v. Crane, 1 Cow. 38.